Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 18, 2017

The Court of Appeals hereby passes the following order:

A17A1680. TONY PRUITT v. THE STATE.

       A jury convicted Tony Pruitt of malice murder, and the Supreme Court affirmed
his conviction. Pruitt v. State, 274 Ga. 708 (559 SE2d 470) (2002). In 2014, Pruitt
filed a pro se “Motion to Vacate a Void Conviction and Sentence.” The trial court
denied the motion, and Pruitt filed a notice of appeal to this Court. We, however, lack
jurisdiction.
       Under our Constitution, the Supreme Court has appellate jurisdiction over “[a]ll
cases in which a sentence of death was imposed or could be imposed.” Ga. Const.
of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for
the crime of murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1
(a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”). Accordingly, Pruitt’s
appeal is hereby TRANSFERRED to the Supreme Court for disposition.
                                          Court of Appeals of the State of Georgia
                                                  C l e r k ’ s                 O f f i c e ,
                                          Atlanta,____________________
                                                    05/18/2017
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                                , Clerk.